Johnston, J.
William Scully owned a farm in Butler County which he leased in 1887 to J. N. Bledsoe, who remained in the possession of the same under the lease until 1890.. During the season of 1889 Bledsoe raised a large crop of corn which was cribbed upon the leased land. The stipulated rental for that year was $310, together with any taxes levied upon the premises, no part of which had been paid when the present controversy arose. While the corn was yet cribbed upon the premises, about January 20, 1890, J. H. Porter attempted to purchase the corn from Bledsoe, and a few days later paid the greater part of the purchase j)rice. On January 31, 1890, Porter took from Bledsoe a chattel mortgage on the corn to secure the payment of the money advanced on the purchase. On February 4, 1890, Scully brought an action against Bledsoe to recover the rent due, and to enforce the lien he caused an attachment to be levied on the corn in the cribs on the leased premises. On February 7, 1890, Porter, claiming to be the owner of the corn, brought this action in replevin and obtained possession of the same from the attaching officer. William Scully was substituted for the officer and made a party defendant in the action; and the trial subsequently had resulted in a judgment against him, which was affirmed by the Court'of Appeals.
1. Landlord's lien on crops. 2. Recording of lease not essential to lien. 3. Landlord's lien paramount. There is little dispute about the material facts in the case ; and practically the only important question arising upon them is whether a person can purchase from the tenant a crop grown and yet remaining-upon the leased premises, free from the üen of the landlord) where the rental for the year in which the crops were grown is still due- *324and unpaid. That the relation of landlord and tenant existed between Scully and Bledsoe is beyond dispute ; and there can be no question that the rent for the year 1889, when the crop was grown, was due and unpaid. The crop was still upon the leased land, and the value of the same did not exceed the amount of rent due for the year 1889. Under these circumstances Scully had a lien upon the corn, which continued until the rent was paid, or until the lien was waived, relinquished, lost, or otherwise divested. In section 24 of the act relating to landlords and tenants it is provided that “Any rent due for farming land shall be a lien on the crop growing or made on the premises. Such lien may be enforced by action, and attachment therein, as hereinafter provided.” ¶8633, Gen. Stat. 1889. In section 28 (¶3637, Gen. Stat. 1889,) of the same act provision is made for the enforcement of a lien on crops for rent of farming lands by attachment proceedings. The lien, however, exists by force of the statute, independently of the levy of an attachment; and so long as the crops remain upon the premises i the lien will prevail over the claim of a purchaser. No writing is required to give force to the lien, nor is the filing or recording of the contract of lease a . prerequisite to the creation of a lien. Many of the leases, being for a term of one year or less and not in writing, cannot be filed or recorded in a public office; and this indicates plainly enough that the Legislature did not regard record notice essential to the existence of a landlord’s lien. No statutory provision with reference to notice is made except in section 26 (¶3635, Gen. Stat. 1889), which authorizes an'action for conversion against the -purchaser of a crop to the' extent of the rent due and *325damages as well. This is a somewhat severe remedy, and hence it can only be employed where the purchaser had some notice of the lien. The action of Scully was brought to enforce the lien against the •property upon the leased premises, and not to charge the purchaser for its conversion. That provision, however, does not apply where the property is in the possession of the tenant of the leased premises. Had the property been removed by the tenant and sold on the market, other and different questions would arise with respect to notice than we have here. So long as the property remains upon the leased premises it affords notice to all who deal with the tenant, and there is little risk of the loss of the lien. This appears to have been the view of the Legislature; for in section 27 (¶3636, Gen. Stat. 1889) of the act provision is made that where the crop is being removed or there is an intention to remove it from the leased premises, the landlord may cause it to be seized upon attachment, whether the rent be then due or not, if it be due within one year thereafter. It is the policy of the law to protect and facilitate bona fide sales of personal property in the open market, where they are made without notice of liens; but a person who purchases a crop which is in the possession of the tenant of the leased premises can hardly be called a bona fide purchaser. Porter knew, or should have known, that the land was rented ; and as he is presumed to know the law, he is charged with knowledge that the landlord has a lien upon the crops for the unpaid rent. Aside from the notice afforded by the record that Scully owned the land, he appears to have had actual knowledge, for in the" chattel mortgage taken by him from Bledsoe the corn mortgaged is described as “2,600 bushels of corn in the crib on the *326farm now occupied by J. N. Bledsoe and known as the Scully land.” He may not have had actual knowledge that the rent was unpaid, but he had notice sufficient to put him upon inquiry, and an inquiry would have disclosed that the rent for the year 1889 was still due and unpaid. It is generally held that a notice sufficient to put a purchaser upon inquiry binds him to a knowledge of whatever the inquiry would have disclosed. The statutory lien given to the landlord is paramount to the rights of any one who purchases from the tenant a crop which is yet upon the leased premises.
The case was tried and submitted to the jury upon a different view of the law ; and the judgment must, therefore, be reversed and the cause remanded for a new trial in accordance with the views herein expressed.
All the Justices concurring.